DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on March 8, 2022 for application 16/984,866.  Claims 1-2, 7, 10, 15, and 18 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on March 8, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s submission of an amended specification to address an objection to the drawings, see Office Action of December 9, 2021 at p. 2, the amended specification cures the deficiency and the corresponding objection is withdrawn.
	Regarding the Applicant’s submission of amended claims 7 and 18 to address an objection to the claims, see Office Action of December 9, 2021 at p. 3, amended claims 7 and 18 adequately addresses the issue and the corresponding objection is withdrawn.
Regarding the Applicant’s response at pages 11-12 of the Remarks that concerns the § 103 rejection of independent claims 1, 10, and 15, the Applicant argues that Chari and Scholtes fail to teach or suggest the limitation, “extracting … from content of an electronic document.”  In the Office Action of December 9, 2021 (“Office Action”), the Examiner relied upon Chari Fig. 1 and ¶ [0016] to teach, “In step 104, semantic feature extraction (SFE) [as a content feature identifier] is used to extract semantic attributes (e.g., latent topics) from natural language freeform text descriptions [as content] of the subjects and the permissions.”  See Office Action p. 4.  The Examiner respectfully maintains Chari adequately teaches or suggests the fundamental aspect of classifying text and/or documents that relies upon the extraction of text to perform the underlying classification algorithm.  
The Applicant further argues that the “extraction” as taught by Chari is not relevant to extraction performed upon a document, but the Examiner respectfully disagrees.  The Examiner relied upon ¶ [0044] of Chari and stated, “With regard to step 104 (of Fig. 1) as shown in Fig. 2, latent topics are next extracted from the processed documents describing the subjects and permissions, and Scholtes ¶ [0032] that states, “Both supervised and unsupervised machine learning techniques can be used to classify documents automatically and reveal more complex insights into Big Data.”  See Office Action p. 4.  Again, the Examiner respectfully maintains that Chari and Scholtes adequately teach the fundament aspect of document classification by extracting text from documents to enable its classification.
The Applicant further argues at page 12 of the Remarks that the prior art references fail to teach or suggest “predicting … a security policy label for the electronic document” and “updating a security policy of the electronic document.”  The Examiner cited Redlich ¶¶ [0026], [0145]-[0146] as teaching or suggesting the limitations at issue.  See Office Action p. 7.  Of particular note, Redlich states at ¶¶ [0145]-[0146] teaches “up to the minute update[s]” of “[s]ecurity levels of a document [that] are upgraded or downgraded,” which adequately speaks to the limitation of updating a security policy.  As for the limitation of the “security policy prediction model,” Chari at Fig. 2, ¶ [0018], [0039] involving a “policy model” adequately teaches broad limitation of a “security policy prediction model.”  See Office Action p.5.
Regarding the Applicant’s response at page 13 of the Remarks that concerns the § 103 rejection of independent claims 1, 10, and 15 with respect to the limitation involving the quantification of sensitive information via a sensitivity feature vector, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the independent claims because the arguments do not apply to one of the references currently used in the § 103 rejection of the aforementioned claims as detailed below.
Regarding the Applicant’s response at pages 13-14 of the Remarks that concerns the § 103 rejection of independent claims 1, 10, and 15 with respect to the limitation involving “user group-permission tuples,” the Applicant argues that the prior art fails to teach or suggest the limitation of “user group-permission tuples.”  The Examiner first notes that within the specification, the Applicant fails to provide a specific example of a “user group-permission tuple” and consistently states that a “label” represents a “user group-permission tuple.”  Accordingly, the Examiner afforded the limitation at issue a broad interpretation, and concluded Redlich at ¶ [0224] teaches the limitation at issue with “If multiple users [of a user group] are permitted [via permissions] access to the documents and those multiple users have different security clearances [or user group permissions],…”  In advancing this teaching, the Examiner relied upon an inference that of the multiple users, some set of these users would belong to a user group with a specific security clearance for that group, as the alternative of each specific individual possessing a unique security clearance is unlikely.  Thus, the Examiner respectfully maintains the inference drawn from Redlich is reasonable.  Notwithstanding this position, however, the Examiner makes of record “Marano” US 2012/0030187 as detailed below in the § 103 rejection.
 Regarding the Applicant’s response at page 14 of the Remarks that concerns the § 103 rejection of dependent claim 2 that involves a sensitivity feature vector quantifying the occurrences of different categories of sensitive information, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the independent claims because the arguments do not apply to one of the references currently used in the § 103 rejection of the aforementioned claims as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation previously addressed in the primary reference analysis, but presented to provide context to a further limitation addressed in a secondary reference analysis.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2016/0352778, “Chari”) in view of Scholtes (US 2014/0156567, “Scholtes”) and Antoun et al. (US 2016/0070905, “Antoun”), and further in view of Marano (US 2012/0030187, “Marano”) and Redlich (US 2008/0168135, “Redlich”).
Regarding Claim 1
Chari discloses
One or more non-transitory computer storage media (Fig. 4, ¶¶ [0073], “memory 430,” ¶ [0064], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”) storing computer-useable instructions (¶ [0063], “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon ”) that, when used by one or more computing devices (Fig. 4, ¶ [0072], “processor device 420”), cause the one or more computing devices to perform operations (¶ [0063], “…having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”) comprising: 
extracting, by a content feature identifier and from content (Fig. 1, ¶ [0016], “In step 104, semantic feature extraction (SFE) [as a content feature identifier] is used to extract semantic attributes (e.g., latent topics) from natural language freeform text descriptions [as content] of the subjects and the permissions”) of an electronic document (¶ [0044], “With regard to step 104 (of FIG. 1) as shown in FIG. 2, latent topics are next extracted from the processed documents describing the subjects and permissions;” see also Scholtes ¶ [0032], “Both supervised and unsupervised machine learning techniques can be used to classify documents automatically and reveal more complex insights into Big Data.”), 
(i) a textual feature…1 representing the content, keywords in the content, or topics in the content (Fig. 2, ¶ [0044], “With regard to step 104 (of FIG. 1) as shown in FIG. 2, latent topics are next extracted from the processed documents describing the subjects and permissions,” where the topics extracted are extracted from natural language freeform text descriptions and thereby comprise a textual feature), and 
2 …; 
3 …, 
4 …; and 
5 ….
Chari doesn’t disclose
	1 … {textual feature/sensitivity feature} vector…
	2 (ii) a sensitivity feature {1vector} quantifying occurrences of sensitive information in the content;
	3 predicting, by a security policy prediction model and based on the textual feature vector and the sensitivity feature vector,
	4 a security policy label for the electronic document from a plurality of security policy labels representing user group-permission tuples; 
	5 automatically updating a security policy of the electronic document based on the predicted security policy label.
Scholtes, however, discloses
	1 …vector…(¶ [0060], “At step 303, the machine learning model 304 is trained by using a vector representation created from the records with the extracted information for each document in the meta information storage 109, together with the document categorization label, which exists for each document from the training set in the document collection database 111;” and ¶ [0051], “Next, instead of using the bag-of-word, TF-IDF document representation, vectors built of the normalized and extracted semantic information are used as feature vectors for any suitably known supervised or unsupervised clustering and machine learning technique.”)
Antoun, however, discloses
2 (ii) a sensitivity feature {1vector} quantifying occurrences of sensitive information in the content (Fig. 1, ¶ [0044], “Specifically, the file [as an electronic document that possesses content] may be in the form of a fax, a portable document format file, a text file, and/or a .DOC file. As such, comparison module 106 may convert the non-image file into an image format by rendering it at a given resolution before proceeding;” ¶ [0046], “For example, using local image matching techniques such as those described above that generate image descriptors (for every key point identified, e.g., either automatically or by an administrator),” and “If the descriptors consist of a vector of [quantifying] floating values, an L2 or L1 distance metric might be used;” and “In other embodiments, comparison module 106 may compare, using the image-matching technique, the file with the known sensitive file by at least one of … (3) comparing, using an appropriate [quantifying] distance metric, a set of feature vectors belonging to the file to a set of feature vectors belonging to the known sensitive file,” i.e., two sets of feature vectors exist in Antoun: sensitivity feature vectors that are extracted from the file of interest (i.e., the file that presents the DLP risk) that correspond to the sensitivity feature vectors present within the “sensitive file;” and textual feature vectors that are created from the non-sensitive information that exists within the file of interest);
3 predicting, by a security policy prediction model and based on the textual feature vector and the sensitivity feature vector (¶ [0095], “In some embodiments, all or a portion of exemplary system 100 in FIG. 1 may represent portions of, produce data protected by, and/or communicate with one or more systems for information security. As used herein, the term “information security” may refer to the control of access to protected data. Examples of systems for information security may include, without limitation, systems providing managed security services, data loss prevention systems, identity authentication systems, access control systems, encryption systems, [security] policy compliance systems, intrusion detection and prevention systems, electronic discovery systems, and the like;” and ¶¶ [0053]-[0055], “For example, determination module 108 may, as part of server 206 in FIG. 2, determine, based on match results 214, that file 208 violates DLP policy 212,” i.e., the prediction that a file violates a DLP policy can be used to characterize files for other purposes, such as a “[security] policy compliance system” that places restrictions on a file as a security policy),
Marano, however, discloses
	4 a security policy label for the electronic document from a plurality of security policy labels representing user group-permission tuples (¶¶ [0056]-[0057], “For example, the spreadsheet documents described above may be accessed by anyone in the accounting department as well as any officer of the company, but only the chief financial officer may modify the documents;” “Types of permissions of a document policy setting may include the permission to access/open the document, change/modify/write the document, send the document to a remote location;” and “One, some, or all of these permissions or restrictions may depend on a … a group of users,” i.e., a potential security policy label for the spreadsheet is the user group-permission tuple comprising “accounting department/access,” where the DLP prediction model as disclosed by Antoun can be employed as a “policy compliance system” to classify the sensitive files in order to implement the “document policy setting” as disclosed by Marano);
Redlich, however, discloses
	5 automatically (¶ [0206], “The innovation is a system and method for automatically or manually controlled selection, extraction, storage, and release of selected and prioritized information.”) updating a security policy of the electronic document (¶ [0146], “The user requesting access to the data will receive data not based on the old security clearances [as a security policy] of the document but based on the up to the minute update”) based on the predicted security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model).
	Regarding the combination of Chari and Scholtes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari to have included the vector features of Scholtes. One of ordinary skill in the art would have been motivated to incorporate the vector features of Scholtes because Chari discusses the use of standard machine learning techniques, see Chari ¶ [0013], and Scholtes teaches “vectors built of the normalized and extracted semantic information are used as feature vectors for any suitably known supervised or unsupervised clustering and machine learning technique,” see Scholtes ¶ [0051].
	Regarding the combination of Chari-Scholtes and Antoun, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes to have included the prediction feature of Antoun. One of ordinary skill in the art would have been motivated to incorporate the prediction feature of Antoun because Antoun teaches a method and system that implements a “data-loss-prevention policy” that protects against, for example, data breaches.  See Antoun ¶ [0042].  
	Regarding the combination of Chari-Scholtes-Antoun and Marano, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-Antoun to have included the tuple feature of Marano. One of ordinary skill in the art would have been motivated to incorporate the tuple feature of Marano because Marano discusses the problem of “a breach of security [of] a corruption of a single confidential file” in a “large-scale network” may be “difficult to detect,” see Marano ¶ [0004], and Marano provides a “user authorization” feature to address this problem, see Marano ¶ [0005].   
	Regarding the combination of Chari-Scholtes-Antoun-Marano and Redlich, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-Antoun-Marano to have included the security policy features of Redlich. One of ordinary skill in the art would have been motivated to incorporate the security policy features of Redlich because Redlich teaches that “[d]ue to the overwhelming ocean of data in an organization and in open source data, data classifications, and especially security classification, should be changed on the fly as new data is being integrated discovered and fed from search results,” see Redlich ¶ [0145], and Redlich provides such a system for rapid automatic updates.
Regarding Claim 2
Chari in view of Scholtes and Antoun, and further in view of Marano and Redlich (“Chari-Scholtes-Antoun-Marano-Redlich”) disclose the one or more non-transitory computer storage media of claim 1, and Antoun further discloses 
wherein the sensitivity feature vector quantifies (¶¶ [0044], [0046]) the occurrences of different categories of the sensitive information…1 (¶ [0060], “The fields for name, date, phone number, mobile number, social security number, and emergency contact name [as occurrences of different categories of [] sensitive information] have been filled in with information pertaining to Jane Smith. The regions bounded by dotted boxes denote regions that may be highlighted following the subtraction of known sensitive file 602 from file 604. In this example, file 602 may violate a DLP policy that states that no files including social security numbers [as a different category[y]] may be transmitted via data-distribution channels.”) 
Scholtes further discloses
1 … with values of corresponding dimensions of the sensitivity feature vector (¶ [0035], “During a pre-processing step, the documents can be converted into a manageable representation. Typically, they are represented by so-called feature vectors. A feature vector can include a number of dimensions of features and corresponding weights;” and ¶ [0089], “FIG. 14 is an illustrative overview 1400 of structural, syntactical and semantic and information that can be extracted from documents to represent [individual dimensions of] the feature vectors for machine learning. In FIG. 14, examples of named entities, such as CITY, COMPANY, COUNTRY and CURRENCY, and the like [as occurrences of different categories], but also more relatively complex patterns, such as sentiments, problems, and the like, can be derived.”).
	Regarding the combination of references, the rationale to combine Chari and Scholtes is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
	Regarding the combination of references, the rationale to combine Chari-Scholtes and Antoun is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 3
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses
wherein extracting…1 (Fig. 1, ¶ [0016]) 
Antoun further discloses
1 the sensitivity feature…a (¶¶ [0044], [0046]) 
Scholtes further discloses
a …vector comprises using at least one of an entity tagger or rule-based regular expression (¶ [0050], “ Extraction is done by using any known techniques from text-mining, for example: language identification, gazetteers, regular expressions, noun-phrase identification with part-of-speech taggers, statistical models and rules, and the like, to identify more complex patterns. ”). 
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3. 
Regarding Claim 4
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses
wherein extracting (Fig. 1, ¶ [0016]) the textual feature…1 (Fig. 2, ¶ [0018])
Scholtes further discloses
1 …vector (¶ [0060]) comprises using a term frequency tagger to determine frequency of keywords in the content (¶ [0035], “ More complex weighting schemes are, for example, Term Frequency-Inverse Document Frequency (TF-IDF), and the like, which gives different weights based on frequency of words in a document and in the overall collection. The TF-IDF approach provides a numerical measure of the importance of a particular word to a document in a corpus of documents.”).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
the operations (¶ [0063]) further comprising: 
combining the textual feature vector (Scholtes ¶ [0060]) and the sensitivity feature (Antoun ¶¶ [0044], [0046]) vector (Scholtes ¶ [0060]) into a vector representation of the electronic document (¶ [0044]) in a feature space (Fig. 2, ¶ [0058], “Correlated LDA associates [to create a feature space] parts of text (such as the description of a subject [as a textual feature]) with features from another space, such as the permissions [as the associated sensitivity feature] assigned to the subject.”); 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises applying the vector representation to the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047], “With regard to step 108 (of FIG. 1) as shown in FIG. 2, the policy model (i.e., security policy query component) can then be employed in making security policy decisions” regarding the electronic document) into a partition of the feature space (Fig. 1, ¶ [0017], “In step 106, using the assignment and non-assignment of permissions to subjects in the training set as two distinct classes, classifiers [separated by partitions] are built [within a feature space] using the subject-topics and permission-topics as features;”) associated with a set of security policy labels (Fig. 2, ¶ [0046], “As shown in FIG. 2, this process produces a policy model (i.e., security policy query component) for how the latent attributes imply assignment of permissions,” with permissions corresponding to the security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 6
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition (Fig. 1, ¶ [0017]) associated with a set of the security policy labels (Fig. 2, ¶ [0046], “As shown in FIG. 2, this process produces a policy model (i.e., security policy query component) for how the latent attributes imply assignment of permissions,” with permissions corresponding to the security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Independent Claim 10
With respect to independent claim 10, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 10. Therefore, claim 10 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes, however, that claim 10 possesses a limitation that is different from the corresponding limitation in claim 1.  The review of this limitation is as follows:
…
Redlich, however, discloses
4 automatically tagging the electronic document (¶ [0146], “The user requesting access to the data will receive data not based on the old security clearances [as a security policy] of the document but based on the up to the minute update;” and ¶ [0104], “The invention provides a system and method for automatic creation of tagging and labeling at the granular data level.”) with the predicted security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model).
Regarding Independent Claim 15
With respect to independent claim 15, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 15. Therefore, claim 15 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes, however, that claim 15 possesses a limitation that is different from the corresponding limitation in claim 1.  The review of this limitation is as follows:
…
Redlich, however, discloses
4 …provide the security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model) as a suggested security policy for the electronic document (¶¶ [0102]-[0103], “The granular actions are selected automatically (based upon the initial set-up of the system), manually or a combination of both,” i.e., Redlich doesn’t exactly teach a suggested security policy, but it is an obvious variation to convert an automated process into a manual process; thus, to the extent the creation of the security policy for the electronic document is taught as being automated by Chari and Redlich, it is obvious to manually select the security policy via a suggestion. See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).
Regarding Dependent Claims 11-13 and 17
	With respect to dependent claims 11-13 and 17, a corresponding reasoning as given earlier for dependent claims 2-4 and 6 applies, mutatis mutandis, to the subject matter of claims 11-13 and 17. Therefore, claims 11-13 and 17 are rejected, for similar reasons, under the grounds set forth for claims 2-4 and 6.
Regarding Dependent Claims 14 and 16
	With respect to dependent claims 14 and 16, a corresponding reasoning as given earlier for dependent claim 5 applies, mutatis mutandis, to the subject matter of claims 14 and 16. Therefore, claims 14 and 16 are rejected, for similar reasons, under the grounds set forth for claim 5.
B.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Scholtes, Antoun, Marano, and Redlich, and further in view of Jasper et al. (US 2004/0049478, “Jasper”).
Regarding Claim 7
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises…1, 
the vector representation based on the textual feature vector and the sensitivity feature vector (Fig. 2, ¶ [0039], i.e., the vector representation is based on combining the vector elements as illustrated in Fig. 2). 
Chari-Scholtes-Antoun-Marano-Redlich doesn’t disclose
	1 …recursively classifying a vector representation of the electronic document,
Jasper, however, discloses
1 …recursively classifying a vector (Scholtes ¶ [0060]) representation of the electronic document (¶ [0032], “[T]hose skilled in the art will appreciate that a variety of methods may be used to estimate the initial weights for the candidate features, e.g., the method of least squares or nonlinear methods like decision trees or recursive partitioning,” ¶ [0046], “Another class of models that can be used by the present invention for both weight estimation and attribute scoring are the tree-based or recursive partitioning models.”)
Regarding the combination of Chari, Scholtes, and Redlich, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7. 
Regarding the combination of Chari-Scholtes-Antoun-Marano-Redlich and Jasper, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-Antoun-Marano-Redlich to have included the recursive feature of Jasper. One of ordinary skill in the art would have been motivated to incorporate the recursive feature of Jasper because Scholtes discusses the use of weighting with respect to vectors, see Scholtes ¶ [0035], and Jasper teaches the use of recursive partitioning models with respect to weight estimation, see Jasper ¶ [0046].
Regarding Dependent Claim 18
	With respect to dependent claim 18, a corresponding reasoning as given earlier for dependent claim 7 applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 7.
C.	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Scholtes, Antoun, Marano, and Redlich, and further in view of Houle (US 2004/0139067, “Houle”).
Regarding Claim 8
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 6, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition …1 (Fig. 1, ¶ [0017]) 
Chari-Scholtes-Antoun-Marano-Redlich doesn’t disclose
1 … associated with a ranked list of the security policy labels.
Houle, however, discloses
1 … associated with a ranked list of the security policy labels (¶ [0193], “One common way of assigning labels to a cluster is to use a ranked list of terms that occur most frequently within the documents of the cluster, in accordance with the term weighting strategy used in the document vector model,” i.e., ranking is well-known in the art and can be applied to the security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of Chari, Scholtes, and Redlich, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 8.
Regarding the combination of Chari-Scholtes-Antoun-Marano-Redlich and Houle, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-Antoun-Marano-Redlich to have included the ranking feature of Houle. One of ordinary skill in the art would have been motivated to incorporate the ranking feature of Houle because teaches that ranking is a “common way of assigning labels,” see Houle ¶ [0193], which is “common way” of selecting the most appropriate label.

Regarding Claim 9
Chari-Scholtes-Antoun-Marano-Redlich disclose the one or more non-transitory computer storage media of claim 6, and Chari further discloses
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition associated…1 (Fig. 1, ¶ [0017]) 
Chari-Scholtes-Antoun-Marano-Redlich doesn’t disclose
1 …associated with a ranked list of the security policy labels, and selecting a top number of labels from the ranked list.
Houle, however, discloses
1 …associated with a ranked list of the security policy labels (¶ [0193], Redlich ¶ [0145]), and selecting a top number of labels from the ranked list (¶ [0193], “a predetermined number of terms achieving the highest scores can be ranked and presented to [and thus selected by] the user;” and Redlich ¶ [0206], “The innovation is a system and method for automatically or manually controlled selection, extraction, storage, and release of selected and prioritized information.”).
Regarding the combination of references, the rationale to combine is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 9.
Regarding Dependent Claims 19 and 20
	With respect to dependent claims 19 and 20, a corresponding reasoning as given earlier for dependent claims 8 and 9 applies, mutatis mutandis, to the subject matter of claims 19 and 20. Therefore, claims 19 and 20 are rejected, for similar reasons, under the grounds set forth for claims 8 and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491